[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 JAN 10, 2008
                              No. 07-12587                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                          Agency No. A96-114-230

MOHAMMED HUMAYUN KABIR,


                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                             (January 10, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

     An Immigration Judge (“IJ”) denied petitioner’s motion to continue removal
proceedings. Petitioner appealed the decision to the Board of Immigration Appeals

(“BIA”), and it affirmed. Petitioner now seeks our review of the BIA’s decision.

       Petitioner contends that the IJ abused her discretion when she denied his

motion for a continuance because he was statutorily eligible for an adjustment of

immigration status, to-wit: (1) he had an approved labor certification, (2) a visa

number was immediately available to him; and (3) his I-140 visa petition was

pending because although the Department of Homeland Security (“DHS”) had

denied it, he was appealing that denial. Petitioner also contends that the IJ, in

denying his motion for a continuance, deprived him of due process of law by not

addressing all of his available forms of relief.1

                                               I.

       “We lack jurisdiction to consider a claim raised in a petition for review

unless the petitioner has exhausted his administrative remedies with respect

thereto.” Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

2006); see 8 U.S.C. § 1252(d)(1) (stating the exhaustion requirement applicable to

immigration cases). Although exhaustion may not apply to all due process claims,

it applies to claims for which the BIA can provide a remedy. Amaya-Artunduaga,

463 F.3d at 1251. Thus, a petitioner must exhaust his “procedural due process

       1
         Although the Government argues that an intervening rejection of petitioner’s I-140
agency appeal renders this appeal moot, we conclude otherwise and therefore address
petitioner’s claims.
                                               2
claims, as well as procedural errors argued in due process terms.” Id.

      Petitioner failed to exhaust his administrative remedies in this case.

Although the BIA could have provided him with a remedy for his due process

claim, he did not present the claim to the BIA in either his notice of appeal or his

brief. In short, we lack jurisdiction to consider petitioner’s due process claim and

thus dismiss this part of his petition.

                                          II.

      An IJ “may grant a motion for continuance for good cause shown.” 8 C.F.R.

§ 1003.29. “The grant of a continuance is within the IJ[’s] broad discretion.”

Zafar v. U.S. Att’y Gen., 461 F.3d 1357, 1362 (11th Cir. 2006). We therefore

review an IJ’s decision denying a continuance for abuse of discretion. Haswanee

v. U.S. Att’y Gen., 471 F.3d 1212, 1214 (11th Cir. 2006).

      In general, an alien present in the United States may apply to adjust his

status to that of an alien lawfully admitted for permanent residence. Immigration

and Nationality Act (“INA”) § 245, 8 U.S.C. § 1255. However, an alien who

became illegal by overstaying his visa or by accepting unauthorized employment is

generally barred from applying for an adjustment of status. INA § 245(c), 8 U.S.C.

§ 1255(c). Despite that bar, an illegal alien who (1) is the beneficiary of an

application for a labor certification, under 8 U.S.C. § 1182(a)(5)(A), filed pursuant

to Department of Labor (“DOL”) regulations, and (2) is physically present in the
                                           3
United States on December 21, 2000, may apply to the Attorney General for the

adjustment of his status to that of an alien lawfully admitted for permanent

residence. INA § 245(i)(1), 8 U.S.C. § 1255(i)(1).

      That having been said, “[t]he mere filing of a labor certificate application

with the DOL does not make an alien eligible for adjustment of status under

§ 1255(i).” Zafar, 461 F.3d at 1363 (emphasis in original). Two additional

statutory eligibility requirements must be met. Id. Specifically, the Attorney

General may adjust an alien’s status if: “(A) the alien is eligible to receive an

immigrant visa and is admissible to the United States for permanent residence; and

(B) an immigrant visa is immediately available to the alien at the time the

application is filed.” INA § 245(i)(2), 8 U.S.C. § 1255(i)(2).

      Any employer may file an I-140 employment-based visa petition on behalf

of an alien. 8 C.F.R. § 204.5(l)(1). The I-140 petition “must be accompanied by

an individual labor certification from the Department of Labor.” Id.

§ 204.5(l)(3)(i). If the petition is approved, it will be retained by the immigration

service for consideration with an application for permanent residence, and a visa

number will be assigned if available. 8 C.F.R. §§ 204.5(n)(1), 245.1(g). The

employer may appeal the denial of an I-140 petition. 8 C.F.R. §§ 204.5(n)(2).

      In Merchant v. U.S. Att’y Gen., 461 F.3d 1375, 1379 (11th Cir. 2006), we

held that an IJ committed an abuse of discretion in denying a continuance where
                                           4
the alien was eligible to receive an employment-based visa and eligible for an

adjustment of status, pursuant to § 1255(i)(2). Specifically, in Merchant, the

petitioner satisfied all the statutory prerequisites of § 1255(i) by showing the

timely filing of an application for labor certification, the approval thereof, the

filing of an I-140 petition, and the filing of an I-485 petition (application for

adjustment of status). Id. at 1378-79. Although the petitioner’s I-140 petition had

not yet been approved or denied, the petitioner was still eligible under § 1255(i).

Id. at 1378. We distinguished Merchant from Zafar, where we earlier held that

petitioners were not eligible for adjustments of status when they had only filed

applications for labor certification with the DOL, which were still pending, and had

not filed I-140 or I-485 petitions. Id.; see Zafar, 461 F.3d at 1363.

      In Haswanee, the petitioner had an approved labor certification and a

pending I-140 petition, which had not been approved or denied, but had not filed

an I-485 petition for adjustment of status. Haswanee, 471 F.3d at 1217. Relying

on the holdings of Zafar and Merchant and the language of § 1255(i), we

determined that an alien was eligible for an adjustment of status, although he had

not yet filed an I-485 petition for adjustment of status. Id. Thus, we held that “the

IJ abused [his] discretion in denying Haswanee’s motion for continuance where he

had an approved labor certification and an immediately available visa number, and

had a pending visa petition.” Id. at 1218.
                                             5
      We find no abuse of discretion in the denial of petitioner’s motion for a

continuance because the record does not show that petitioner was eligible for an

adjustment of immigration status. He failed to show eligibility because the DHS

denied his I-140 visa petition initially, and he failed to offer any reasons why that

initial denial would be overturned.

      In conclusion, the petition for review is

      DISMISSED, in part; DENIED, in part.




                                           6